Mrs. Bertha L. Kea sued Dr. E. B. Claxton to recover damages for his alleged tortious conduct in forcing her to remain in a hospital, over her protest, long after he had successfully operated on her for the removal of a tumor, and long after she had recuperated sufficiently to go to her home, to her injury and damage. The trial of the case resulted in a verdict and judgment in favor of the defendant, and the plaintiff's sole exception is to the judgment overruling her motion for new trial containing only the general grounds. The voluminous brief of evidence shows that the evidence, though in sharp conflict, supports the verdict.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                          DECIDED JULY 3, 1943. *Page 619